DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon S. Horneber on 12/29/2021.

The application has been amended as follows: 

In The Claims:
1. (Currently Amended) A mounting device to engage a standing seam of a panel assembly, comprising: 
a mounting body including an upper surface, a first lower surface, a second lower surface, a first side surface, and a second side surface, wherein the second side surface defines a second side surface reference plane, wherein no portion of the mounting body intersects the second side surface reference plane, and wherein the first and second lower surfaces are each planar; 
a slot extending into the mounting body between the first and second lower surfaces and defined by a first slot sidewall, a second slot sidewall, and a slot base extending between the first and second slot sidewalls, wherein the first slot sidewall comprises a slanted portion disposed other than in parallel relation to the second slot sidewall, wherein the first slot sidewall 
a bore extending through the second side surface into the mounting body through the second slot sidewall and into the slot, the bore extending along an axis that is oriented to intersect the slanted portion of the first slot sidewall; 
a threaded hole extending into the upper surface of the mounting body; and wherein the mounting body is of a one-piece construction.

2. (Cancelled)

…

27. (Currently Amended) A mounting body selectively securable on a standing seam of a building surface, comprising: 
a top surface; 
a first side surface with a first planar portion that is spaced from a second planar portion of a second side surface in a width dimension, the first planar portion oriented generally parallel to the second planar portion; 

a nose that extends from the first slot sidewall into the slot; 
a first bottom surface associated with the first side surface; 
a second bottom surface associated with the second side surface and spaced from the first bottom surface by the slot, the first bottom surface oriented generally parallel to the second bottom surface and to the slot base, and wherein the first bottom surface is spaced a first distance from the top surface and the second bottom surface is spaced a second distance from the top surface, the first distance being greater than the second distance; 
a bore that extends through the second side surface and the second slot sidewall to the slot, the bore extending along an axis that is oriented at an oblique angle to a slanted portion of the first slot sidewall; 
a recess in the slanted portion of the first slot sidewall and that is axially aligned with the axis of the bore; and 
a threaded hole that extends into the top surface toward the slot base, and wherein the mounting body is of a one-piece construction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Haddock (US Patent No. 7,758,011) discloses a mounting body having the claimed side surfaces, slot, bores, and nose. However, it lacks a slanted slot sidewall as it discloses two parallel ones. While a reference such as Knudson (US Patent No. 5,140,793) discloses a standing seam having vertical and slanted sidewalls, it fails to disclose a mounting body configured to conform to this shape. Alley (US Patent No. 5,732,513) discloses a mounting body having a slot with a surface extending away from another in Fig. 15 but this construction lacks a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631